EXHIBIT 10.2

 

AIRBORNE WIRELESS NETWORK

 

2017 STOCK OPTION PLAN

 

1. PURPOSES OF THIS PLAN

 

The purposes of the 2017 Stock Option Plan (this “Plan”) of Airborne Wireless
Network, a Nevada corporation (the “Company”), are to:

 

1.1 Encourage selected employees, directors, consultants and advisers to improve
operations and increase profits of the Company;

 

1.2 Encourage selected employees, directors, consultants and advisers to accept
or continue employment or association with the Company or its Affiliates (as
defined below); and

 

1.3 Increase the interest of selected employees, directors, consultants and
advisers in the Company’s welfare through participation in the growth in value
of the Common Stock of the Company (the “Common Stock”).

 

2. TYPES OF AWARDS; ELIGIBLE PERSONS

 

2.1 Options granted under this Plan (“Options”) may be “incentive stock options”
(“ISOs”) intended to satisfy the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (the “Code”),
or “non-qualified options” (“NQOs”). Every person who at the date of grant of an
Option is an employee of the Company or of any Affiliate (as defined below) of
the Company is eligible to receive NQOs or ISOs under this Plan. Every person
who at the date of grant is a consultant or adviser to, or non-employee director
of, the Company or any Affiliate (as defined below) of the Company is eligible
to receive NQOs under this Plan. The term “Affiliate” as used in this Plan means
a parent or subsidiary corporation as defined in the applicable provisions
(currently Sections 424(e) and (f), respectively) of the Code. The term
“employee” includes a director who is an employee of the Company. The term
“consultant” includes persons employed by, or otherwise affiliated with, a
consultant. The term “adviser” includes persons employed by, or otherwise
affiliated with, an adviser.

 

2.2 The Administrator may approve the grant of Options under this Plan to
persons who are expected to become employees, directors, consultants or advisers
of the Company, but are not employees, directors, consultants or advisers at the
date of approval.

 

2.3 Except as otherwise expressly set forth in this Plan, no right or benefit
under this Plan or under any Option shall be subject in any manner to
anticipation, alienation, hypothecation, or charge, and any such attempted
action shall be void. No right or benefit under this Plan or under any Option
shall in any manner be liable for or subject to debts, contracts, liabilities,
or torts of any optionee or any other person except as otherwise may be
expressly required by applicable law.

 



 

   



 

3. STOCK SUBJECT TO THIS PLAN; MAXIMUM NUMBER OF GRANTS

 

Subject to the provisions of Section 6.1.1 of this Plan, the total number of
shares of Common Stock that may be issued pursuant to the exercise of Options
shall not exceed 10,000,000 shares. The shares subject to an Option granted
under this Plan that expires, terminates or is cancelled unexercised shall
become available again for grants under this Plan. Where the exercise price of
an Option is paid by means of the optionee’s surrender of previously owned
shares of Common Stock or the Company’s withholding of shares otherwise issuable
upon exercise of the Option as permitted herein, only the net number of shares
issued and which remain outstanding in connection with such exercise shall be
deemed “issued” and no longer available for issuance under this Plan. No Covered
Employee (as defined in Section 162(m)(3) of the Code) or non-employee director
shall be granted Options during any twelve-month period covering more than
5,000,000 shares.

 

4. ADMINISTRATION

 

4.1 This Plan shall be administered by the Board of Directors of the Company
(the “Board”) or by a committee (the “Committee”) to which administration of
this Plan, or of part of this Plan, is delegated by the Board (in either case,
the “Administrator”). The Board shall appoint and remove members of the
Committee in its discretion in accordance with applicable laws. If necessary in
order to comply with Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or Section 162(m) of the Code, or any successor
statute or regulation, the Committee shall, in the Board’s discretion, be
comprised solely of “non-employee directors” within the meaning of Rule 16b-3 or
“outside directors” within the meaning of Section 162(m) of the Code. The
foregoing notwithstanding, the Administrator may delegate non-discretionary
administrative duties to such employees of the Company as it deems proper and
the Board, in its absolute discretion, may at any time and from time to time
exercise any and all rights and duties of the Administrator under this Plan.

 

4.2 Subject to the other provisions of this Plan, the Administrator shall have
the authority, in its discretion: (a) to grant Options; (b) to determine the
fair market value of the Common Stock subject to Options; (c) to determine the
exercise price of Options granted, but which shall be no less than the fair
market value at the date of grant; (d) to determine the persons to whom, and the
time or times at which, Options shall be granted, and the number of shares
subject to each Option; (e) to construe and interpret the terms and provisions
of this Plan and of any option agreement and all Options granted under this
Plan; (f) to prescribe, amend, and rescind rules and regulations relating to
this Plan; (g) to determine the terms and provisions of each Option granted
(which need not be identical), including but not limited to, the time or times
at which Options shall be exercisable; (h) with the consent of the optionee, to
modify or amend any Option; (i) to reduce the exercise price of any Option to
not less than the fair market value as of the date of reduction; (j) to
accelerate or defer (with the consent of the optionee) the exercise date of any
Option; (k) to authorize any person to execute on behalf of the Company any
instrument evidencing the grant of an Option; (l) to determine the duration and
purposes of leaves of absence which may be granted to participants without
constituting a termination of their employment for the purposes of this Plan;
and (m) to make all other determinations deemed necessary or advisable for the
administration of this Plan or any option agreement or Option.

 

4.3 All questions of interpretation, implementation and application of this Plan
or any option agreement or Option shall be determined by the Administrator,
which determination shall be final and binding on all persons.

 



  2

   



 

5. OPTION AGREEMENTS

 

5.1 Each Option shall be evidenced by a written stock option agreement, in form
satisfactory to the Administrator, executed by the Company and the person to
whom such Option is granted. In the event of a conflict between the terms or
conditions of an option agreement and the terms and conditions of this Plan, the
terms and conditions of this Plan shall govern.

 

5.2 Each stock option agreement shall specify whether the Option it evidences is
an NQO or an ISO, provided, however, all Options granted under this Plan to
non-employee directors, consultants and advisers of the Company are intended to
be NQOs.

 

6. TERMS AND CONDITIONS OF OPTIONS

 

Each Option granted under this Plan shall be subject to the terms and conditions
set forth in Section 6.1. NQOs shall also be subject to the terms and conditions
set forth in Section 6.2, but not those set forth in Section 6.3. ISOs shall
also be subject to the terms and conditions set forth in Section 6.3, but not
those set forth in Section 6.2.

 

6.1 Terms and Conditions to Which All Options Are Subject. All Options granted
under this Plan shall be subject to the following terms and conditions:

 

6.1.1 Changes in Capital Structure. Unless otherwise provided in the stock
option agreement evidencing the Option, subject to Section 6.1.3, if the stock
of the Company is changed by reason of a stock split, reverse stock split, stock
dividend, recapitalization, reclassification or other distribution of the
Company’s securities without consideration, or if the Company effects a spin-off
of the Company’s subsidiary, appropriate adjustments shall be made by the
Administrator, in its sole discretion, in (a) the number and class of shares of
stock subject to this Plan and each Option outstanding under this Plan, and (b)
the exercise price of each outstanding Option; provided, however, that the
Company shall not be required to issue fractional shares as a result of any such
adjustments.

 

6.1.2 Mergers, etc. In the event of any capital reorganization, any
reclassification of the Common Stock of the Company (other than recapitalization
described in Section 6.1.1 of this Plan), or the consolidation or merger of the
Company, upon exercise of any Option following such capital reorganization,
reclassification, consolidation or merger, the optionee shall receive the
securities, cash or other property that the optionee would have received had the
optionee exercised the Option immediately prior to such capital reorganization,
reclassification, consolidation or merger.

 



  3

   



 

6.1.3 Corporate Transactions.

 

(a) Unless otherwise provided in the stock option agreement evidencing the
Option, in the event of a Corporate Transaction, the Administrator, in its sole
discretion, and prior to consummation of the Corporate Transaction, may
(i) terminate any outstanding Options effective immediately prior to the
consummation of such Corporate Transaction, (ii) permit exercise of any Options
prior to their termination, even if such Options would not otherwise have been
exercisable, and/or (iii) provide that all or certain of the outstanding Options
shall be assumed or an equivalent option substituted by an applicable successor
corporation or entity or any Affiliate of the successor corporation or entity.
In addition, in the event the Corporate Transaction involves a merger or
consolidation in which the holders of Common Stock receive cash for their
shares, the Administrator may provide that the Options may be exercised
contingent upon the closing of such merger or consolidation and that, with
respect to Options which have an exercise price less than the per share cash
merger consideration the optionee would receive upon the closing or such merger
or consolidation, the optionees shall not be required to deliver the exercise
price but the exercise price shall be offset against the merger consideration.

 

(b) For purposes of this Plan, a “Corporate Transaction” means (i) a liquidation
or dissolution of the Company; (ii) a merger or consolidation of the Company
with or into another entity; or (iii) a sale of all or substantially all of the
assets of the Company in a single transaction or a series of related
transactions.

 

6.1.4 Vesting; Time of Option Exercise. The Administrator may establish a
vesting schedule in connection with any option based on time and/or performance
criteria. In any case, no Option shall be exercisable until a written stock
option agreement in form satisfactory to the Company is executed by the Company
and the optionee.

 

6.1.5 Option Grant Date. The date of grant of an Option shall be the date
specified by the Administrator in its approval of the Option or, if no such date
is specified, the date of such approval.

 

6.1.6 Non-Transferability of Option Rights. Except with the express written
approval of the Administrator, which approval the Administrator is authorized to
give only with respect to NQOs, no Option granted under this Plan shall be
assignable or otherwise transferable by the optionee except by will or by the
laws of descent and distribution. During the life of the optionee, an Option
shall be exercisable only by the optionee.

 

6.1.7 Payment. Except as provided below, payment in full, in cash, shall be made
for all stock purchased at the time written notice of exercise of an Option is
given to the Company. Subject to the terms of the stock option agreement
granting the Option, the Administrator, in the exercise of its absolute
discretion after considering any tax, accounting and financial consequences, may
authorize any one or more of the following additional methods of payment:

 

(a) Acceptance of the optionee’s full recourse promissory note for all or part
of the Option price, payable on such terms and bearing such interest rate as
determined by the Administrator (but in no event less than the minimum interest
rate specified under the Code at which no additional interest or original issue
discount would be imputed), which promissory note may be either secured or
unsecured in such manner as the Administrator shall approve (including, without
limitation, by a security interest in the shares of the Company);

 



  4

   



 

(b) Delivery by the optionee of shares of capital stock already owned by the
optionee for all or part of the Option price, provided the fair market value
(determined as set forth in Section 6.1.10) of such shares of capital stock is
equal on the date of exercise to the Option price, or such portion thereof as
the optionee is authorized to pay by delivery of such stock;

 

(c) Through the surrender of shares of Common Stock then issuable upon exercise
of the Option, provided the fair market value (determined as set forth in
Section 6.1.10) of such shares of Common Stock is equal on the date of exercise
to the Option price, or such portion thereof as the optionee is authorized to
pay by surrender of such stock; and

 

(d) Subject to compliance with any applicable laws or regulations, by means of
so-called “cashless exercises.”

 

6.1.8 Withholding and Employment Taxes. At the time of exercise and as a
condition thereto, or at such other time as the amount of such obligation
becomes determinable, the optionee shall remit to the Company in cash all
applicable federal and state withholding and employment taxes. Such obligation
to remit may be satisfied, if authorized by the Administrator in its sole
discretion, after considering any tax, accounting and financial consequences, by
the optionee’s (a) delivery of a promissory note in the required amount on such
terms as the Administrator deems appropriate, (b) tendering to the Company
previously owned shares of Common Stock or other securities of the Company with
a fair market value equal to the required amount, or (c) agreeing to have shares
of Common Stock (with a fair market value equal to the required amount), which
are acquired upon exercise of the Option, withheld by the Company.

 

6.1.9 Other Provisions. Each Option granted under this Plan may contain such
other terms, provisions and conditions not inconsistent with this Plan as may be
determined by the Administrator, and each ISO granted under this Plan shall
include such provisions and conditions as are necessary to qualify the Option as
an “incentive stock option” within the meaning of Section 422 of the Code.

 

6.1.10 Determination of Fair Market Value. For purposes of this Plan, “Fair
Market Value” means, as of any date, the value of the Common Stock as determined
below. I f the Common Stock is listed on any established stock exchange or a
national market system, the Fair Market Value shall be the closing price of a
share of Common Stock (or if no sales were reported the closing price on the
date immediately preceding such date) as quoted on such exchange or system on
the day of determination, as reported in the Wall Street Journal or other
publicly available source. In the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator Committee and such determination shall be conclusive and binding
on all persons

 



  5

   



 

6.1.11 Option Term. No Option shall be exercisable more than ten years after the
date of grant, or such lesser period of time as is set forth in the stock option
agreement (the end of the maximum exercise period stated in the stock option
agreement is referred to in this Plan as the “Expiration Date”).

 

6.1.12 Termination of Employment.

 

(a) Except as otherwise provided in the stock option agreement if for any reason
an optionee ceases to be employed by the Company or any of its Affiliates (and
for such purposes “employment” shall be deemed to include service as an
employee, director, consultant or adviser ) (such event being called a
“Termination”), the Option shall terminate and expire upon the earliest to occur
of: (i) the Termination Date; (b) the Expiration Date; and (c) if applicable,
immediately prior to a Corporate Transaction as contemplated by Section 6.1.3.

 

(b) For purposes of this Plan, the “Termination Date” shall be 90 days of the
date of such Termination, except: (a) the date of Termination if Termination is
by the Company “For Cause”; or (b) one year following the date of Termination if
Termination is as a result of the death or disability of the optionee. An
optionee’s employment shall not be deemed to terminate by reason of a transfer
to or from the Company or an Affiliate or among such entities, or sick leave,
military leave or other leave of absence approved by the Administrator, if the
period of any such leave does not exceed 90 days or, if longer, if such
optionee’s right to reemployment by the Company or any Affiliate is guaranteed
either contractually or by statute.

 

(c) For purposes of this Plan, “For Cause” shall mean, in the context of an
optionee’s loss of employment with the Company or any of its Affiliates, that
the Company or such Affiliate terminated optionee’s employment: (a) “for cause”
applicable law or any employment policy or practice used by the Company in
determining whether to terminate an employee’s employment for cause; (b) due to
such optionee’s willful breach or habitual neglect or continued incapacity to
perform such optionee’s required duties or follow the Company’s policies; (c)
due to optionee’s commission of an act or acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude in connection with optionee’s
services to the Company or its Affiliates or which in the determination of the
Administrator would prevent the effective performance of such optionee’s duties
or (d) “for cause” under any employment or consulting agreement between the
Company and such optionee (as “for cause” is defined therein).

 

6.2 Terms and Conditions to Which Only NQOs Are Subject. Options granted under
this Plan which are designated as NQOs shall be subject to the following terms
and conditions:

 

6.2.1 Exercise Price. The exercise price of an NQO shall be the amount
determined by the Administrator as specified in the option agreement but shall
not be less than the fair market value of the stock subject to the Option on the
Option grant date.

 

6.3 Terms and Conditions to Which Only ISOs Are Subject. Options granted under
this Plan which are designated as ISOs shall be subject to the following terms
and conditions:

 

6.3.1 Exercise Price. The exercise price of an ISO shall not be less than the
fair market value of the stock subject to the Option on the Option grant date.
The exercise price of an ISO granted to any 10% Stockholder shall in no event be
less than 110% of the fair market value of the stock covered by the Option at
the time the Option is granted. A “10% Stockholder” is a person who owns,
directly or by attribution under the Code (currently Section 424(d) of the
Code), stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or of any Affiliate.

 



  6

   



 

6.3.2 Disqualifying Dispositions. If stock acquired by exercise of an ISO
granted pursuant to this Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code (a disposition within two years
from the date of grant of the Option or within one year after the exercise of
the Option), the holder of the stock immediately before the disposition shall
promptly notify the Company in writing of the date and terms of the disposition
and shall provide such other information regarding the Option as the Company may
reasonably require.

 

6.3.3 Grant Date. If an ISO is granted in anticipation of employment as provided
in Section 2.2, the Option shall be deemed granted, without further approval, on
the date the grantee assumes the employment relationship forming the basis for
such grant, and, in addition, satisfies all requirements of this Plan for
Options granted on that date.

 

6.3.4 Term. Notwithstanding Section 6.1.11, no ISO granted to any to 10%
Stockholder shall be exercisable more than five years after the date of grant.

 

7. MANNER OF EXERCISE

 

7.1 An optionee wishing to exercise an Option shall give written notice to the
Company at its principal executive office, to the attention of the officer of
the Company designated by the Administrator, accompanied by payment of the
exercise price and withholding taxes as provided in Sections 6.1.7 and 6.1.8.
The date the Company receives written notice of an exercise hereunder
accompanied by payment of the exercise price will be considered as the date such
Option was exercised.

 

7.2 Promptly after receipt of written notice of exercise of an Option and the
payments called for by Section 7.1, the Company shall, without stock issue or
transfer taxes to the optionee or other person entitled to exercise the Option,
deliver to the optionee or such other person a certificate or certificates for
the requisite number of shares of Common Stock. An optionee or permitted
transferee of the Option shall not have any privileges as a stockholder with
respect to any shares of stock covered by the Option until the date of issuance
(as evidenced by the appropriate entry on the books of the Company or a duly
authorized transfer agent) of such shares.

 

8. EMPLOYMENT OR CONSULTING RELATIONSHIP

 

Nothing in this Plan or any Option granted hereunder shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate any optionee’s employment, consulting or advising, at any time, nor
confer upon any optionee any right to continue in the employ of, or consult or
advise with, the Company or any of its Affiliates.

 



  7

   



 

9. CONDITIONS UPON ISSUANCE OF SHARES

 

The Company shall have no obligation to issue shares of Common Stock upon
exercise of an Option unless such issuance has been registered under the
Securities Act and qualified or registered under applicable state securities
laws, or such issuance is exempt from registration or qualification under the
Securities Act and applicable state securities laws. The Company shall have no
obligation to register or qualify the issuance of the shares under the
Securities Act or applicable state securities laws.

 

10. NON-EXCLUSIVITY OF THIS PLAN

 

The adoption of this Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under this Plan.

 

11. MARKET STAND-OFF

 

Each optionee, if so requested by the Company in connection with any
registration of an offering of any securities of the Company under the
Securities Act, shall not sell or otherwise transfer any shares of Common Stock
acquired upon exercise of Options during the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act; provided, however, that such restriction shall apply only to the
first registration statement of the Company to become effective under the
Securities Act after the date of adoption of this Plan that includes securities
to be sold on behalf of the Company to the public in an underwritten public
offering under the Securities Act. The Company may impose stop-transfer
instructions with respect to securities subject to the foregoing restriction
until the end of such 180-day period.

 

12. AMENDMENTS TO PLAN

 

The Board may at any time amend, alter, suspend or discontinue this Plan.
Without the consent of an optionee, no amendment, alteration, suspension or
discontinuance may adversely affect such optionee’s outstanding Option(s) except
to conform this Plan and ISOs granted under this Plan to the requirements of
federal or other tax laws relating to incentive stock options. No amendment,
alteration, suspension or discontinuance shall require stockholder approval
unless stockholder approval is required to preserve incentive stock option
treatment for federal income tax purposes or under applicable law; provided that
the Administrator may in its discretion seek stockholder approval of any
amendment, alteration, suspension or discontinuance.

 

13. INTERPRETATION

 

The following rules shall apply to the interpretation of this Plan:

 

13.1 the singular includes the plural and the plural includes the singular;

 

13.2 any pronoun shall include the corresponding masculine, feminine and neuter
forms;

 

13.3 “or” is not exclusive and “include” and “including” are not limiting; and

 

13.4 a reference a Section is to the Section of this Plan unless otherwise
expressly provided.

 



  8

   



 

14. FFECTIVE DATE OF PLAN; TERMINATION

 

14.1 Effective Date. This Plan shall become effective upon adoption by the
Board; provided, however, that no Option shall be exercisable unless and until
written consent of the stockholders of the Company, or approval of stockholders
of the Company voting at a validly called stockholders’ meeting, is obtained
within 12 months after adoption by the Board. If any Options are so granted and
stockholder approval shall not have been obtained within 12 months of the date
of adoption of this Plan by the Board, such Options shall terminate
retroactively as of the date they were granted.

 

14.2 Termination. This Plan shall terminate on December 31, 2026. Termination of
this Plan shall not affect any outstanding Options and such outstanding Options
shall continue to be subject to the terms of this Plan.

 

 



9



 